Citation Nr: 1450803	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-14 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from November 1984 to November 2005.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal. 


FINDING OF FACT

Due to permanent and total service-connected disability, the Veteran has the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809 (2014).

2.  Because the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant.  38 U.S.C.A. § 2101(a), (b) (West 2002); 38 C.F.R. §§ 3.809, 3.809a (a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this case, the Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861 (Sept. 23, 2010).  The Board observes that the amendments do not specifically apply to the Veteran's physical circumstances; hence, there is no prejudice to her in the Board's considering them in the first instance. 

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a), (b). 

Effective October 25, 2010, 38 C.F.R. § 3.809 was amended to include the following: (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809(a), (b). 

The phrase "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for specially adapted housing.  

The Veteran is currently service-connected for numerous disabilities, including peripheral neuropathy of both lower extremities, associated with diabetes mellitus type II.  She has a combined 100 percent evaluation for service-connected disabilities.  38 C.F.R. §§ 3.809 and 3.809a.  She is entitled to special monthly compensation under 38 U.S.C. § 1114, subsection (k) and 38 CFR § 3.350(a) on account of anatomical loss of a creative organ; special monthly compensation under 38 U.S.C. § 1114, subsection (l) and 38 CFR § 3.350(b) on account of being so helpless as to be in need of regular aid and attendance while not hospitalized at U.S. government expense; and special monthly compensation under 38 U.S.C. § 1114, subsection (p) and 38 CFR § 3.350(f)(3) at the rate intermediate between subsection (l) and subsection (m) on account of major depressive disorder with additional disability, urinary incontinence independently ratable at 50 percent.

The evidence shows that the Veteran has the loss of use of both lower extremities due to service-connected disability.  The report of a July 2014 VA knee and lower leg examination provides that the Veteran uses a walker as a constant normal mode of locomotion, although occasional locomotion by other means might be possible.  The report specifies that the Veteran requires the walker due to the severity of her neuropathy.  The Board finds that this level of disability, requiring the constant use of a walker, is consistent with a level of disability requiring constant use of a wheelchair, braces, crutches or canes, as specified at 38 C.F.R. § 3.809(c).  The Board also finds that this level of disability is consistent with permanent loss of the use of both feet, and is therefore permanent and total.  See 38 C.F.R. § 4.15.  Therefore, the Board finds that the Veteran is entitled to specially adapted housing on this basis.  38 C.F.R. § 3.809.  

In light of this grant of specially adapted housing, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as the latter benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).

ORDER

Specially adapted housing is granted.

The appeal as to entitlement to a special home adaptation grant is dismissed.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


